ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-003, concluding that MARK G. YATES of FLEMINGTON, who was admitted to the bar of this State in 1980, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And MARK G. YATES having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a three-month suspension from practice of law is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that MARK G. YATES is suspended from the practice of law for a period of three months, and until the further Order of the Court, effective October 26, 2012; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*189ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.